 1   AARON D. FORD
       Attorney General
 2   JEFFREY M. CONNER (Bar. No. 11543)
       Deputy Solicitor General
 3   State of Nevada
     Office of the Attorney General
 4   100 North Carson Street
     Carson City, NV 89701-4717
 5   (775) 684-1100 (phone)
     (775) 684-1108 (fax)
 6   jconner@ag.nv.gov
     Attorneys for Respondents
 7

 8                                     UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10   JOHN MICHAEL FARNUM,                                      Case No. 2:13-cv-01304-APG-PAL

11           Petitioner,                                         UNOPPOSED MOTION FOR
                                                                 ENLARGEMENT OF TIME
12   vs.                                                            (FIRST REQUEST)

13   ROBERT LeGRAND, et al.,                                             ORDER
14           Respondents.

15          Respondents, by and through counsel, Aaron D. Ford, Attorney General of the State of Nevada,

16   hereby respectfully move this Court for an order granting a fifty-nine (59) day enlargement of time, to

17   and including June 7, 2019, in which to file and serve their answer to the remaining claims of the

18   Mr. Farnum’s petition.

19          This motion is based upon the provisions of Rule 6(b) of the Federal Rules of Civil Procedure

20   and the attached Declaration of Counsel, as well as all other papers, documents, records, pleadings and

21   other materials on file herein.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                       1
30

31
 1          There have been no prior enlargements of Respondents’ time to file said answer, and this

 2   motion is made in good faith and not for the purposes of delay.

 3          RESPECTFULLY SUBMITTED this 9th day of April. 2019.

 4                                                AARON D. FORD
                                                  Attorney General
 5
                                                  By: /s/ Jeffrey M. Conner
 6                                                   JEFFREY M. CONNER (Bar. No. 11543)
                                                     Deputy Solicitor General
 7

 8

 9

10

11

12                                                  ORDER

13   IT IS SO ORDERED.

14   Dated this ____ day of ___________________________, 2019

15

16                                                       DISTRICT  COURT DISTRICT
                                                         UNITED STATES      JUDGE JUDGE
                                                         Dated: April 9, 2019.
17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30

31
